                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 Kazong Lo                                                   Civ. No. 19-1401 (PJS/BRT)


                      Plaintiff,

 v.
                                                                ORDER
 Asian-American Home Healthcare
 Services, Inc.,

                      Defendant.


       This matter is before the Court on Defendant’s Motion to Approve Settlement and

to Dismiss Action. (Doc. No. 27.) Defendant, Asian-American Homecare Services, Inc.,

seeks approval of the settlement of Plaintiff Kazong Lo’s Fair Labor Standards Act

(“FLSA”) lawsuit and dismissal of the case. Defendant filed its Motion on December 3,

2019 and a hearing was held on January 28, 2020. (See Doc. Nos. 27, 37.) Defendant was

present, represented by counsel. Plaintiff did not oppose Defendant’s Motion or appear at

the hearing.

       Plaintiff filed this FLSA lawsuit against her employer, Asian-American Home

Healthcare Services, Inc., as a putative class representative. (See Doc. No. 13-2, Exs. A,

B.) However, prior to the Pretrial Conference and before any motion for class

certification was brought, Plaintiff executed a settlement agreement directly with the

Defendant. (Doc. No. 19, Ella Decl. ¶ 10.) As Defendant explained, Ms. Lo’s Hmong
clan leader and Defendant’s Vice-President’s clan leader helped the parties reach their

settlement. (Doc. No. 29, Vang Decl. ¶ 5.)

       Plaintiff then terminated her representation of counsel. (Doc. No. 13, Ex. 1 ¶ 15.)

Plaintiff’s counsel filed a motion to withdraw, expressing concern that Plaintiff was

coerced into the settlement with the Defendant. (Doc. No. 13, Mem. in Support of Mot. to

Withdraw 15–19.) The Court granted counsel’s motion to withdraw, but also ordered that

Defendant must include Plaintiff’s former counsel’s concerns in Defendants’ application

for the Court’s approval of the FLSA settlement. (See Doc. No. 26, 10/03/19 Ord.)

Plaintiff is now pro se.

       Defendant filed its Motion for Approval of the Settlement and to Dismiss and

appropriately inserted Plaintiff’s former counsel’s concerns in their Memorandum of

Law. (See Doc. No. 27, Mot. for Approval of Settlement 7–8.) As noted above, Plaintiff

did not oppose Defendant’s motion and did not appear at the hearing. Along with the

Motion papers, the Court received a copy of the signed settlement agreement and the

signed Stipulation for Dismissal. (Doc. Nos. 29, Ex. A, and 31-1, Ex. D.) In addition,

Defendant provided a copy of a receipt for a cash withdrawal from Wells Fargo Bank.

(Doc. No. 29, Wells Fargo Bank Transaction Receipt, Ex. C.) In his Declaration,

Defendant’s Vice-President, Phineas Vang, claims the amount withdrawn was given to

the Plaintiff. (Vang Decl. ¶ 7.) There is no record, however, of the receipt of any cash or




                                             2
check by Plaintiff. Defendant’s counsel was unable to offer any assurance to the Court

that such a payment was actually made.1

       A court may approve a settlement agreement if the litigation involves a bona fide

dispute and the “proposed settlement is fair and equitable to all parties.” Stainbrook v.

Minn. Dep’t of Pub. Safety, 239 F. Supp. 3d 1123, 1126 (D. Minn. 2017).

       To determine whether settlement terms are fair and equitable to all parties,
       a district court may consider a multitude of factors, including (1) the stage
       of litigation and the amount of discovery exchanged, (2) the experience of
       counsel, (3) the probability of the plaintiff’s success on the merits, (4) any
       overreaching by the employer in the settlement negotiations, and (5)
       whether the settlement is the product of arm’s length negotiations between
       represented parties based on the merits of the case.

Id.

       Here, the Court is unable to determine that the settlement agreement terms are fair

and equitable because Defendant has not shown that the Plaintiff was paid.2 For this

reason, the Court will not approve the settlement.

       Accordingly, IT IS HEREBY ORDERED that:

       1.     Defendant’s Motion to Approve Settlement and to Dismiss Action (Doc.



1
        Defendant’s counsel was candid with the Court and acknowledged an appreciation
of the Court’s concern with Defendant’s unusual method of making a payment pursuant
to a formal settlement agreement and the resulting lack of proof that a payment was
received by Plaintiff.
2
       It is also not clear how the cash withdrawn and the alleged transfer of this amount
to Plaintiff aligns with the settlement of Plaintiff’s claim since the settlement agreement
references different sums to be paid to Plaintiff by check. (See Doc. No. 29-1.) The Court
need not delve into this additional problem, however, because there is insufficient
evidence to show that the cash withdrawn from Wells Fargo was actually received by
Plaintiff.
                                              3
No. 27) is DENIED.



Date: March 4, 2020       s/ Becky R. Thorson
                          BECKY R. THORSON
                          United States Magistrate Judge




                      4
